— Judgment unanimously modified on the law by vacating defendant’s conviction of grand larceny in the second degree and the sentence imposed thereon and dismissing count two of the indictment and as modified affirmed. Memorandum: Although the trial court submitted all four counts of the indictment to the jury, the jury found defendant guilty of counts one, three and four, but failed to render a verdict on count two charging grand larceny in the second degree. The People concede that the jury’s failure to render a verdict on the grand larceny count resulted in an incomplete verdict. When a court accepts a verdict which is incomplete, it constitutes an acquittal on every count on which no verdict was rendered (CPL 310.50 [3]; People v Calderon, 113 AD2d 894, 896, lv denied 67 NY2d 881).
The court did not abuse its discretion in its Sandoval ruling which permitted defendant to be cross-examined on the acts underlying two prior burglaries for which he had been adjudicated a youthful offender (see, People v Greer, 42 NY2d 170, 176; People v Duffy, 36 NY2d 258, 264, cert denied 423 US 861; People v Markidis, 142 AD2d 990, lv denied 72 NY2d 921). (Appeal from judgment of Wayne County Court, Parenti, J.— burglary, third degree, and other charges.) Present — Dillon, P. J., Callahan, Denman, Green and Davis, JJ.